Title: To James Madison from Thomas T. Davis, 18 October 1803 (Abstract)
From: Davis, Thomas T.
To: Madison, James


18 October 1803, Kaskaskia, Indiana Territory. “Since I left the City of Washington last March I have spent much time in exploring this Country & upper Louisiana, the Country is not such as Common fame reports it to be. On this side of the Mississippi there is a great want of Timber & Water, some very good Land a Large proportion indifferent. On the other side the Mississippi the Land near the river is rich but as you leave the River tis broken & ordinary.” Should “a Division of this Territory take place or a new Territory be formed,” requests that the president nominate him as governor. “My general acquaintance with this Country & the people, does in my opinion fit me for the Office thus far, as to my other qualifications, the President can be at no loss. My standing in the Estimation of the people in the Western Country will render such an appointment very popular.” Adds in a postscript: “I shall spend this Winter near Danville Kentucky.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Davis”). 2 pp.; docketed by Jefferson. Printed in Carter, Territorial Papers, Indiana, 7:125.


